Fourth Court of Appeals
                                   San Antonio, Texas
                                          January 8, 2021

                                       No. 04-20-00563-CV

                                       Mark Hector MENA,
                                            Appellant

                                                 v.

                                        Patricia GARCES,
                                             Appellee

                       From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 09352C
                           Honorable Susan Harris, Judge Presiding


                                          ORDER

        The reporter’s record in this case is currently due to be filed on February 9, 2021. On
December 31, 2020, the court reporter filed a status report stating that the appellant has not
requested the preparation of the reporter’s record. See TEX. R. APP. P. 34.6(b)(1) (requiring
appellant to request preparation of the reporter’s record “[a]t or before the time for perfecting the
appeal”). We therefore ORDER appellant to provide written proof to this court by January 18,
2021 that the appellant has: (1) requested in writing that the court reporter prepare the reporter’s
record; (2) in his written request, designated the portions of the proceedings and the exhibits to
be included; and (3) paid or made arrangements to pay the court reporter’s fee for preparing the
record or shown that the appellant is entitled to appeal without paying the fee. See TEX. R. APP.
P. 34.6(b)(1), 35.3(b). If the appellant files such written proof, then the court reporter shall file
the reporter’s record by February 9, 2021. If appellant fails to request the record is writing and/or
fails to make arrangements to pay for the record, we will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court